DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Godai et al [US 2010/0199861A1] in view of Goto et al [US 2016/0015076A1] and Store Meat NPL [Store Meat to Avoid Freezer Burn].
 	Godai teaches a method for freezing and preserving food (paragraph 0057) by placing the food in a freezer container (Figure 1, #100, 21; paragraph 0042), the food being meat such as pork (paragraph 0018, 0073), freezing the food in the container by use of air at -60 to 0°C or air at -5 to 10°C (paragraph 0067), applying an AC voltage to the frozen food (paragraph 0055) at 1 µA to 1,000 mA (paragraph 0056), the prevention of freezer burn due to oxidation (paragraph 0060-0063), prevention of degradation due to release of water upon thawing (paragraph 0059), preserving the food for one week (paragraph 0071), and thawing the frozen food while applying the AC voltage (paragraph 0101).
	Godai et al do not explicitly recite preserving for 3 months to 2 years (claim 1), or 7 months to 2 years (claim 5).
Goto et al teach a method for preserving foods by application of a weak electrical current of 0.002-0.2 A (abstract) while freezing the food as well as during extended storage (Figure 13; paragraph 0094) due to oxidation inhibition and bacteria growth suppression (paragraph 0101), and freezing the food at temperatures such as -18°C (paragraph 0171-0176).
Store Meat NPL teaches that meat was conventionally stored at freezer temperatures for periods of 4-12 months for beef, lamb, veal, and pork cuts (page 4).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed freezer time into the invention of Godai et al, in view of Store Meat NPL and Goto et al, since all are directed to methods of preserving meat, since Godai et al already included freezing the food in the container by use of air at -60 to 0°C or air at -5 to 10°C (paragraph 0067) and applying an AC voltage to the frozen food (paragraph 0055) at 1 µA to 1,000 mA (paragraph 0056); since frozen meats were commonly treated with low amperage electricity during freezer storage (Figure 13; paragraph 0094, 0171-0176) as shown by Goto et al; since meat was conventionally stored at freezer temperatures for periods of 4-12 months as evidenced by Meat NPL, and since storing frozen meat for long periods while also applying weak electrical current would have helped prevent freezer burn and other detrimental quality effects and thus provided a more desirable product for the consumer.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Godai et al, in view of Goto et al and Store Meat NPL, as applied above, and further in view of Matsumoto et al [Pat. No. 3,881,032].
Godai et al, Goto et al, and Store Meat NPL teach the above mentioned concepts. Godai et al do not explicitly recite a temperature of -32 to -25°C (claim 3-4). Matsumoto et al teach a method for freezing foods at a temperature of -25 to -35°C (abstract). It would have been obvious to one of ordinary skill in the art to incorporate the claimed temperature range into the invention of Godai et al, in view of Matsumoto et al, since both are directed to methods of freezing foods, since Godai et al already taught freezing the food in the container by use of air at -60 to 0°C (paragraph 0067), since foods were commonly stored at freezing temperatures of -25 to -35°C (abstract) as shown by Matsumoto et al, and since the claimed temperature range would have been used in the method of Godai, in view of Matsumoto et al, during the course of normal experimentation and optimization procedures due to factors such as the type of food, the size and amount of food, and/or the desired preservation time.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely on the same reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396. The examiner can normally be reached 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DREW E BECKER/Primary Examiner, Art Unit 1792